F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         JUN 26 1997
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


UNITED STATES OF AMERICA ,

             Plaintiff-Appellee,
                                                       No. 96-3106
v.
                                                    (District of Kansas)
                                                  (D.C. No. 95-CV-3290)
RONALD L. GORE, aka Raheem
Muhammad,

             Defendant-Appellant.




                          ORDER AND JUDGMENT *


Before SEYMOUR, PORFILIO, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Ronald L. Gore (a/k/a Raheem Muhammad) appeals the district

court’s dismissal of his 28 U.S.C. § 2255 motion without an evidentiary hearing.

As the sole ground for his § 2255 motion, Gore asserts that his guilty plea was not

knowing or voluntary because his attorney misled Gore about the consequences of

his guilty plea. The district court denied Gore’s § 2255 motion without an

evidentiary hearing on the following grounds: (1) Gore had litigated the

voluntariness of his guilty plea on direct appeal and was not entitled to relitigate

the issue in a collateral proceeding; and (2) the record of Gore’s plea colloquy

demonstrated that Gore voluntarily undertook and fully understood the

consequences of his guilty plea. This court exercises jurisdiction pursuant to 28

U.S.C. §§ 1291, 2253 and affirms. 1

      This court has considered Gore’s briefs and contentions and the entire

record on appeal. Having conducted a de novo review of whether Gore entered a

knowing and voluntary guilty plea, Marshall v. Lonberger, 459 U.S. 422, 431

(1983), this court affirms the district court’s denial of Gore’s § 2255 motion, as

did the district court in its Order dated February 20, 1996, for substantially those

reasons set out in the government’s brief before the district court.


      1
       Because Gore filed his notice of appeal on March 14, 1996, approximately
five weeks before the effective date of the Antiterrorism and Effective Death
Penalty Act of 1996, Pub. L. no. 104-132, 110 Stat. 1214 (Apr. 24, 1996), he need
not obtain a certificate of appealability in order to perfect this appeal. United
States v. Lopez, 100 F.3d 113, 116-17 (10th Cir. 1996).

                                          -2-
     The judgment of the United States District Court for the District of Kansas

is hereby AFFIRMED.

                                             ENTERED FOR THE COURT,



                                             Michael R. Murphy
                                             Circuit Judge




                                       -3-